Pish, P. J.
1. The material facts of this case being substantially the same as those involved in Bell v. Dawson Grocery Company, 120 Ga. 628, the , rulings there made are controlling in the present case.
2. It is only where discovery is expressly prayed for in plaintiff’s petition that two witnesses, or one witness and corroborating circumstances, are required to rebut the answer of defendant, as to facts within his own knowledge, responsive to the discovery sought. Civil Code, § 3950; Acts 1898, p. 53.
3. A judgment overruling a demurrer to a petition for injunction and receiver, rendered upon an interlocutory hearing in vacation before the appearance term, is a mere nullity. Reynolds & Hamby Co. v. Kingsbery, 118 Ga. 254.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.-